Citation Nr: 1311802	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  05-10 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of a gunshot wound to the left upper extremity with paresthesia, weakness, and limitation in extension of the left elbow and forearm prior to December 10, 2012, and 20 percent thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1969, and from December 1969 to December 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The April 2004 rating decision continued a previously-assigned 10 percent disability rating for the Veteran's service-connected residuals of a gunshot wound to the left upper extremity with paresthesia, weakness, and limitation in extension of the left elbow and forearm.  

The Board remanded this claim in September 2007, February 2010, and February 2012 so that certain due process considerations could be addressed, and so that additional development of the evidence be conducted.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  The Board here observes that compliance has occurred with the Board's orders in the most-recent February 2012 remand.

A video conference hearing was held in April 2007, with the Veteran sitting at the RO, and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing testimony is associated with the claims folder.  





A January 2013 RO rating decision increased the disability evaluation assigned to the Veteran's service-connected gunshot wound residuals to 20 percent, effective from December 10, 2012.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  In the current appeal, the issue before the Board involves the degree of disability of the Veteran's service-connected for residuals of a gunshot wound to the left upper extremity with paresthesia, weakness, and limitation in extension of the left elbow and forearm.  During the current appeal, the Veteran has asserted that he is unable to work as a result of his service-connected left upper extremity problems (left elbow and left shoulder).  See December 2012 VA examination report.  Accordingly, the Board concludes that the issue of entitlement to a TDIU has been reasonably raised by the record and that therefore the Board does have jurisdiction over this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.










REMAND

The Board notes initially that not all of the Veteran's VA records have been obtained and associated with the claims file.  Review of a December 2012 VA examination report ("Elbow and Forearm Conditions"), shows that the examiner specifically cited to findings which were associated with a VA examination preformed by a physician's assistant, S.H., on October 18, 2011.  A review of the claims file shows that this October 2011 examination report has not been associated therein.  Also, a review of Virtual VA, while including medical records dated in October 2011, does not indicate that the report of this October 18, 2011, VA examination report completed by S.H. is now contained in that database.  None of the October 2011 medical records are shown to have been associated with examination of the Veteran by S.H.  

The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because outstanding VA records have here been identified, VA must undertake efforts to acquire such documents as these records may be relevant to the instant claims.  See also 38 U.S.C.A. § 5103A (West 2002).  Thus, on remand, this cited October 18, 2011, VA medical record must be obtained and associated with the claims file (or associated with the medical records currently in Virtual VA).  

Concerning the claim for entitlement to TDIU raised within the context of the appeal for an increased rating for a service-connected left elbow disability -- the Board notes first that the Veteran should be sent the appropriate application form for this claim.  Rice.  Second, the Board notes that, to be granted, a TDIU rating must be supported by medical evidence that a claimant's service-connected disability or disabilities have rendered a veteran unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2012).  Given the assertions made in the course of this appeal concerning the employability of the Veteran, the Board concludes that, on remand, a VA examiner should address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities -- posttraumatic stress disorder (PTSD); left shoulder disability; residuals of a gunshot wound to the left upper extremity with paresthesia, weakness, and limitation in extension of the left elbow and forearm; impairment of pronation of the left elbow; tinnitus; and left ear hearing loss.  See Gary v. Brown, 7 Vet. App. 229 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994); Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  There is no examination report in the claims file that addresses both the extent of functional and industrial impairment and the ability of the Veteran to obtain or maintain substantially gainful employment concerning his service-connected disabilities.  Such an opinion therefore must be obtained.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran the appropriate application form for a claim for TDIU, and request that such form be completed and returned to VA.

2.  The RO/AMC should obtain and associate with the claims file (or in Virtual VA) the report of the above-mentioned examination afforded the Veteran by S.H. on October 18, 2011.  Efforts to obtain this record should only end if it does not exist or further efforts to obtain it would be futile.  38 C.F.R. § 3.159(c)(2) (2012).  If the records are unavailable, the claims file must be properly documented as to the unavailability of this examination report.

3.  After completion of the foregoing, the RO/AMC should also schedule the Veteran for VA medical examinations by examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities (PTSD; left shoulder disability; residuals of a gunshot wound to the left upper extremity with paresthesia, weakness, and limitation in extension of the left elbow and forearm; impairment of pronation of the left elbow; tinnitus; and left ear hearing loss) on his employability.  All indicated studies should be performed, and all findings should be reported in detail.  In accordance with the latest AMIE worksheets, the examiners are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected disabilities.  The examiners must opine whether it is at least as likely as not that the Veteran's service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation in light of his education and occupational history. 

Although it is the responsibility of the VA rating specialist to determine, based on all the evidence of record -- including reports of examination and outpatient treatment records  -- whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiners must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered VA examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall.


6.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).

7.  After completion of the foregoing, the RO/AMC should adjudicate the issues on appeal, including the claim for entitlement to TDIU.  In adjudicating these matters, the RO/AMC must review all evidence associated with the record, including that associated with the record subsequent to the issuance of January 2013 supplemental statement of the case (SSOC).  If in any respect the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


